Filed pursuant to Rule 424(b)(3) File No. 333-119338 November 16, 2007 SUPPLEMENT DATED NOVEMBER 16, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND OCTOBER PERFORMANCE UPDATE FUND OCTOBER 2007 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 5.23% 12.67% $72.8M $1,309.868 Grant Park Futures Fund Class B Units 5.16% 11.87% $383.1M $1,143.739 TRADING ADVISORS OCTOBER 2007 YTD % of Fund Rabar Market Research (Div) 7.76% 21.67% 20% EMC Capital Management (Classic) 6.02% 12.44% 20% Eckhardt Trading (Higher Leveraged) 5.85% 27.33% 9% Graham Capital Management (GDP) 4.81% 11.83% 9% Winton Capital Management (Div)* 1.68% 5.82% 21% Saxon Investment Corp (Div)** – -4.76% – Welton Investment Corp (Gl Dir Port) 6.82% 8.66% 18% ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES *Year to date performance of 1.90% through 5/31/2007.Effective 6/1/2007 the portion of Grant Park’s net assets allocated to Winton Capital Management was reallocated to the Dearborn Select Master Fund SPC – Winton Segregated Portfolio – Class GP. **Performance through 5/31/2007 Energy positions produced the largest gains for Grant Park during October. Crude oil prices set historical highs above $95 per barrel on growing tensions in the Middle East, a weak U.S. dollar and low supply as a result of weather related disruptions in the Gulf of Mexico. Long positions in the currency sector reported profits after the U.S. Federal Reserve’s 25 basis-point rate cut sparked a sell-off in the U.S. dollar.The greenback, which had already come under pressure after a reported drop in September existing home sales, plunged against the euro, Canadian dollar and British pound after the announcement and continued lower on speculation that the central bank might lower rates once more before the end of the year. The Hong Kong share market traded above the 30,000 level during the month, adding to Grant Park’s gains.Long positions in the Hang Seng were profitable as Beijing’s decision to allow mainland Chinese to invest abroad sent the index higher.Domestically, long positions in the Nasdaq-100 index recorded gains on a round of strong earnings reports from the technology sector. Long positions in gold were profitable after the precious metal reached its highest level in 27 years.The weaker U.S. dollar and rising energy prices spurred investors to buy gold as protection against the possibility of rising inflation.Platinum prices also rallied, adding to gains. 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com Positions in the interest rate sector gained ground, particularly in the foreign markets.Long positions in the Japanese Government Bond market were profitable after prices rose on flight-to-quality buying on behalf of investors seeking to reduce exposure to the volatility of global equity markets. Lastly, wheat prices fell during the month, resulting in losses for long positions in the soft/agricultural commodities sector.The sell-off was influenced by the expectation that recent historically high prices would persuade U.S. farmers to dedicate additional acreage to wheat production.Additional losses were incurred from longs in the coffee market, where prices fell after rain in Brazil alleviated worries of crop damage following a recent dry spell. OTHER FUND NEWS We are updating our March 6, 2007 prospectus and subscription agreement with a new prospectus and subscription agreement anticipated to be dated December 1, 2007.After December 1, 2007 subscriptions for new or additional units must be submitted only on the new form.A copy of the new prospectus should be available on our website in early December. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary. Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West Jackson Suite 600 Chicago, IL 60661 312.756.4450 312.756.4452 fax 800.217.7955 Performance Hotline: 866.516.1574 (Toll Free) www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED OCTOBER 31, 2007 Statement of Income Month Year to Date Month Year to Date (A Units) (A Units) (B Units) (B Units) In US $ In US $ In US $ In US $ Trading Income (Loss): Realized Trading Income (Loss) 1,835,864 5,045,306 9,636,852 27,337,564 Change in Unrealized Income (Loss) 2,467,350 6,280,679 12,951,659 32,462,759 Brokerage Commissions (13,714 ) (145,341 ) (71,988 ) (748,210 ) Exchange, Clearing Fees and NFA charges (27,131 ) (347,108 ) (142,414 ) (1,792,068 ) Other Trading Costs (46,710 ) (362,265 ) (245,193 ) (1,876,249 ) Change in Accrued Commissions (5,804 ) 14,802 (30,469 ) 75,072 Net Trading Income (Loss) 4,209,855 10,486,073 22,098,447 55,458,868 Other Income: Interest, U.S. Obligations 92,315 1,053,649 484,583 5,435,739 Interest, Other 184,311 1,634,278 967,489 8,456,182 Total Income (Loss) 4,486,481 13,174,000 23,550,519 69,350,789 Expenses: Incentive Fees to Trading Managers 410,613 1,365,679 2,155,397 7,199,720 Administrative Fees 15,560 139,986 81,677 723,575 O&O Expenses 12,448 111,988 196,025 1,736,582 Brokerage Expenses 376,549 3,387,650 2,123,609 18,812,980 Illinois Replacement Tax Total Expenses 815,170 5,005,303 4,556,708 28,472,857 Net Income (Loss) 3,671,311 8,168,697 18,993,811 40,877,932 Statement of Changes in Net Asset Value Beginning Balance 68,837,834 58,161,220 363,594,429 324,091,775 Additions 1,299,980 16,398,009 4,574,328 52,026,440 Net Income (Loss) 3,671,311 8,168,697 18,993,811 40,877,932 Redemptions (1,010,984 ) (9,929,785 ) (4,087,534 ) (33,921,113 ) Balance at OCTOBER 31, 2007 72,798,141 72,798,141 383,075,034 383,075,034 Total Units Held at End of The Period 55,576.69595 334,932.26835 Net Asset Value Per Unit 1,309.868 1,143.739 Rate of Return 5.23 % 12.67 % 5.16 % 11.87 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
